Respondent has filed a petition for rehearing in this case.
We adhere to the position heretofore taken as to the construction placed upon C. S., secs. 4733-4736, concerning assessments levied upon the capital stock of a corporation. These sections, authorizing assessments on corporate stock within certain prescribed limitations, are not in conflict with C. S., sec. 3040, as amended by Sess. Laws 1925, chap. 107, pp. 153, 154, providing for the right to levy reasonable tolls, assessments and charges. The latter statute is a part of C. S., chap. 138, and relates to an entirely different procedure for raising revenue for the purpose of maintaining and operating irrigation works and meeting the obligations of an irrigation company. *Page 270 
If assessments are levied on the capital stock, the amount and manner of the levies are governed by C. S., secs. 4733-4736, inclusive; and if assessments are levied under C. S., sec. 3040, as amended, supra, then the levies may be for a reasonable amount, based upon the number of shares or water rights held by each person or proportioned to the amount of water used or owned, or by both of said methods, for the purposes stated in said section, but the procedure to be followed thereunder must be in compliance with the provisions of C. S., chap. 138, art. 1, as amended, of which C. S., sec. 3040, is a part.
Wm.E. Lee, C.J., and Givens, Taylor and T. Bailey Lee, JJ., concur.
Petition for rehearing denied.